CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (this "Agreement") is made effective as of January 25, 2005 (the
"Date of Grant"), between Celanese Corporation (the "Company") and Blackstone
Management Partners IV L.L.C. (the "Participant") in consideration for the
services of certain individuals designated by the Participant as a director of
the Company.

R E CI T A LS:


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.    Definitions.    Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

(a)    Expiration Date:    The tenth anniversary of the Date of Grant.

(b)    Plan:    The Celanese Corporation 2004 Stock Incentive Plan, as from time
to time amended.

(c)    Vested Portion:    At any time, the portion of the Option which has
become vested, as described in Section 3 of this Agreement.

2.    Grant of Option.    The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth,
123,110 Shares of the Company (the "Option"), subject to adjustment as set forth
in the Plan. The exercise price of the Shares subject to the Option shall be $16
per Share (the "Option Price"), subject to adjustment as set forth in the Plan.
The Option is intended to be a nonqualified stock option and is not intended to
be treated as an ISO that complies with Section 422 of the Code.

3.    Vesting of the Option.

(a)    In General.    The Option shall vest and become exercisable with respect
to twenty-five percent (25%) of the Shares subject to the Option as of the Date
of Grant and shall vest and become exercisable with respect to 25% of the Shares
subject to the Option on December 31 2005, December 31, 2006 and December 31,
2007.

(b)    Change in Control. Notwithstanding the foregoing, upon a Change in
Control, the Option shall, to the extent not previously cancelled or expired,
immediately become 100% vested and exercisable.

4.    Exercise of Option.

(a)    Period of Exercise.    Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the Expiration Date.

(b)    Method of Exercise.

(i)    Subject to Section 4(a) of this Agreement, the Vested Portion of an
Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and, other than


--------------------------------------------------------------------------------


as described in clause (C) of the following sentence, shall be accompanied by
payment in full of the aggregate Option Price in respect of such Shares. Payment
of the aggregate Option Price may be made (A) in cash, or its equivalent (e.g.,
a check), (B) by transferring to the Company Shares having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided
that such Shares have been held by the Participant for no less than six months
(or such other period as established from time to time by the Committee or
generally accepted accounting principles), (C) if there is a public market for
the Shares at the time of payment, subject to such rules as may be established
by the Committee, through delivery of irrevocable instructions to a broker to
sell the Shares otherwise deliverable upon the exercise of the Option and
deliver promptly to the Company an amount equal to the aggregate Option Price or
(D) such other method as approved by the Committee. No Participant shall have
any rights to dividends or other rights of a stockholder with respect to the
Shares subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares or otherwise completed the
exercise transaction as described in the preceding sentence and, if applicable,
has satisfied any other conditions imposed pursuant to this Agreement.

(ii)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, the
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.

(iii)    Upon the Company's determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant's name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

5.    Legend on Certificates.    The certificates representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws and the Company's Certificate
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

6.    Transferability.    Unless otherwise determined by the Committee, the
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

7.    Securities Laws.    Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

8.    Notices.    Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to the Participant in care of its General Counsel,
addressed to the principal executive office of the Participant or to either
party at such other address as either party hereto may hereafter designate in
writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.

9.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

10.    Option Subject to Plan.    By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option and the


--------------------------------------------------------------------------------


Shares received upon exercise of the Option are subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
term and provision of the Plan will govern and prevail.

11.    Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
CELANESE CORPORATION   [spacer.gif] By [spacer.gif] /s/ David Weidman  
[spacer.gif] Its [spacer.gif] President and Chief Executive Officer  
[spacer.gif] BLACKSTONE MANAGEMENT PARTNERS IV L.L.C.   [spacer.gif] By
[spacer.gif] /s/ Chinh E. Chu   [spacer.gif] Its [spacer.gif] Member
[spacer.gif]


--------------------------------------------------------------------------------
